EXHIBIT EXECUTION COPY INDENTURE among MERRILL AUTO TRUST SECURITIZATION 2008-1, as Issuer, CITIBANK, N.A., as Indenture Trustee, and U.S. BANK NATIONAL ASSOCIATION, as Securities Administrator. Dated as of June 30, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS, USAGE AND INCORPORATION BY REFERENCE SECTION 1.1. Definitions and Usage 2 SECTION 1.2. Incorporation by Reference of Trust Indenture Act 2 ARTICLE II THE NOTES SECTION 2.1. Form 3 SECTION 2.2. Execution, Authentication and Delivery 3 SECTION 2.3. Temporary Notes 4 SECTION 2.4. Tax Treatment 5 SECTION 2.5. Registration; Registration of Transfer and Exchange 5 SECTION 2.6. Mutilated, Destroyed, Lost or Stolen Notes 6 SECTION 2.7. Persons Deemed Owners 7 SECTION 2.8. Payment of Principal and Interest; Defaulted Interest 7 SECTION 2.9. Cancellation 8 SECTION 2.10. Release of Collateral 9 SECTION 2.11. Book-Entry Notes 9 SECTION 2.12. Notices to Clearing Agency 10 SECTION 2.13. Definitive Notes 10 SECTION 2.14. Authenticating Agents 10 ARTICLE III COVENANTS SECTION 3.1. Payment of Principal and Interest 11 SECTION 3.2. Maintenance of Office or Agency 11 SECTION 3.3. Money for Payments To Be Held in Trust 12 SECTION 3.4. Existence 13 SECTION 3.5. Protection of Indenture Trust Estate 13 SECTION 3.6. Opinions as to Indenture Trust Estate 15 SECTION 3.7. Performance of Obligations; Servicing of Receivables 15 SECTION 3.8. Negative Covenants 18 SECTION 3.9. Annual Statement as to Compliance 19 SECTION 3.10. Issuer MayConsolidate, etc., Only on Certain Terms 19 SECTION 3.11. Successor or Transferee 20 SECTION 3.12. No Other Business 21 SECTION 3.13. No Borrowing 21 SECTION 3.14. Master Servicer’s Obligations 21 SECTION 3.15. Guarantees, Loans, Advances and Other Liabilities 21 SECTION 3.16. Capital Expenditures 21 SECTION 3.17. Further Instruments and Acts 21 I SECTION 3.18. Restricted Payments 21 SECTION 3.19. Notice of Events of Default 22 SECTION 3.20. Issuer’s Obligations under each ISDA Master Agreement. 22 SECTION 3.21. Calculation Agent 23 ARTICLE IV SATISFACTION AND DISCHARGE SECTION 4.1. Satisfaction and Discharge of Indenture 23 SECTION 4.2. Application of Trust Money 24 SECTION 4.3. Repayment of Monies Held by Note Paying Agent 24 ARTICLE V REMEDIES SECTION 5.1. Events of Default 25 SECTION 5.2. Acceleration of Maturity; Rescission and Annulment 26 SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Indenture Trustee 27 SECTION 5.4. Remedies; Priorities 29 SECTION 5.5. Optional Preservation of the Receivables 32 SECTION 5.6. Limitation of Suits 32 SECTION 5.7. Unconditional Rights of Noteholders To Receive Principal and Interest 33 SECTION 5.8. Restoration of Rights and Remedies 33 SECTION 5.9. Rights and Remedies Cumulative 33 SECTION 5.10. Delay or Omission Not a Waiver 33 SECTION 5.11. Control by Controlling Class 33 SECTION 5.12. Waiver of Past Defaults 34 SECTION 5.13. Undertaking for Costs 34 SECTION 5.14. Waiver of Stay or Extension Laws 35 SECTION 5.15. Action on Notes 35 SECTION 5.16. Performance and Enforcement of Certain Obligations 35 ARTICLE VI THE INDENTURE TRUSTEE AND THE SECURITIES ADMINISTRATOR SECTION 6.1. Duties of Indenture Trustee 36 SECTION 6.2. Rights of Indenture Trustee 37 SECTION 6.3. Individual Rights of Indenture Trustee 39 SECTION 6.4. Indenture Trustee’s Disclaimer 39 SECTION 6.5. Notice of Defaults 39 SECTION 6.6. [Reserved]. 39 SECTION 6.7. Compensation and Indemnity 39 SECTION 6.8. Replacement of Indenture Trustee 40 SECTION 6.9. Successor Indenture Trustee by Merger 41 SECTION 6.10. Appointment of Co-Indenture Trustee or Separate Indenture Trustee 42 SECTION 6.11. Eligibility; Disqualification 43 ii SECTION 6.12. Preferential Collection of Claims Against Issuer 44 SECTION 6.13. Duties of Securities Administrator 44 SECTION 6.14. Rights of Securities Administrator 46 SECTION 6.15. Individual Rights of Securities Administrator 47 SECTION 6.16. Securities Administrator’s Disclaimer 47 SECTION 6.17. Reports by Securities Administrator to Noteholders 47 SECTION 6.18. Compensation and Indemnity 48 SECTION 6.19. Replacement of Securities Administrator 48 SECTION 6.20. Successor Securities Administrator by Merger 49 SECTION 6.21. Eligibility; Disqualification 50 ARTICLE VII NOTEHOLDERS’ LISTS AND REPORTS SECTION 7.1. Issuer To Furnish Indenture Trustee and Securities Administrator Names and Addresses of Noteholders 50 SECTION 7.2. Preservation of Information; Communications to Noteholders. 50 SECTION 7.3. Reports by Issuer 51 SECTION 7.4. Reports by Securities Administrator 51 ARTICLE VIII ACCOUNTS, DISBURSEMENTS AND RELEASES SECTION 8.1. Collection of Money 52 SECTION 8.2. Trust Accounts. 52 SECTION 8.3. General Provisions Regarding Accounts 55 SECTION 8.4. Release of Indenture Trust Estate 56 SECTION 8.5. Opinion of Counsel 57 ARTICLE IX SUPPLEMENTAL INDENTURES SECTION 9.1. Supplemental Indentures Without Consent of Noteholders. 57 SECTION 9.2. Supplemental Indentures with Consent of Noteholders 58 SECTION 9.3. Execution of Supplemental Indentures 60 SECTION 9.4. Effect of Supplemental Indenture 60 SECTION 9.5. Conformity with Trust Indenture Act 61 SECTION 9.6. Reference in Notes to Supplemental Indentures 61 ARTICLE X PREPAYMENT SECTION 10.1. Optional Prepayment 61 SECTION 10.2. Formof Prepayment Notice 61 SECTION 10.3. Notes Payable on Prepayment Date 62 iii ARTICLE XI MISCELLANEOUS SECTION 11.1. Compliance Certificates and Opinions, Etc 62 SECTION 11.2. Formof Documents Delivered to Indenture Trustee and the Securities Administrator 64 SECTION 11.3. Acts of Noteholders 65 SECTION 11.4. Notices, etc., to Indenture Trustee, Securities Administrator, Issuer, Rating Agencies and Counterparties 65 SECTION 11.5. Notices to Noteholders; Waiver. 66 SECTION 11.6. Alternate Payment and Notice Provisions 66 SECTION 11.7. Conflict with Trust Indenture Act 67 SECTION 11.8. Effect of Headings and Table of Contents 67 SECTION 11.9. Successors and Assigns 67 SECTION 11.10. Separability 67 SECTION 11.11. Benefits of Indenture 67 SECTION 11.12. Legal Holidays 67 SECTION 11.13. GOVERNING LAW 67 SECTION 11.14. Counterparts 68 SECTION 11.15. Recording of Indenture 68 SECTION 11.16. Trust Obligation 68 SECTION 11.17. No Petition 68 SECTION 11.18. Subordination Agreement 69 SECTION 11.19. No Recourse 69 SECTION 11.20. Inspection 69 SECTION 11.21. Representations and Warranties as to the Security Interest of the Indenture Trustee in the Receivables 69 EXHIBITA-1 Form of Class A-1 Note A-1-1 EXHIBITA-2a Form of Class A-2a Note A-2a-1 EXHIBITA-2b Form of Class A-2b Note A-2b-1 EXHIBIT A-3a Form of Class A-3a Note A-3a-1 EXHIBIT A-3b Form of Class A-3b Note A-3b-1 EXHIBIT A-4a Form of Class A-4a Note A-4a-1 EXHIBIT A-4b Form of Class A-4b Note A-4b-1 EXHIBITB Form of Class B Note B-1 EXHIBITC Form of Class C Note C-1 SCHEDULE A Scheduleof Receivables SA-1 APPENDIXA Definitions and Usage AA-1 iv INDENTURE, dated as of June 30, 2008 (as from time to time amended, supplemented or otherwise modified and in effect, this “Indenture”) among MERRILL AUTO TRUST
